Citation Nr: 1726169	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  00-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a right ankle fracture.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the right foot.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).

(The issues of entitlement to service connection for a left shoulder disorder to include as secondary to service-connected disability, entitlement to service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability and entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability are the subject of a separate decision).



REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from November 1966 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2002 decision, the Board denied the benefits sought.  The Veteran perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).

In response to a Joint Motion for Remand filed by the parties to this appeal, the Court vacated the Board's June 2002 decision and remanded it to the Board for further action in a February 2003 Order.  

In the Joint Motion for Remand, both the Veteran's attorney and the Secretary agreed that the Board's June 2002 decision failed to comply with newly-amended duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002)), as interpreted by recent Court decisions.

The Joint Motion for Remand also indicated that the Board should consider whether the Veteran may be entitled to special monthly compensation on account of functional loss of use of his right foot.  The Board subsequently noted that given the severity of the Veteran's right foot disability, this issue was reasonably raised by the facts of the case in conjunction with the Veteran's claim for an increased disability rating for his right ankle disability.  In February 2004, the Board remanded this claim and while the case was in remand status, the RO denied entitlement to special monthly compensation.  The Veteran has perfected this appeal.  Thus the issues before the Board are as noted on the first page of this decision. 

Additionally, while the case was in remand status, the Veteran perfected appeals on the issues of entitlement to secondary service connection for a left shoulder disorder, entitlement to secondary service connection for bilateral carpal tunnel syndrome, and entitlement to service connection for a psychiatric disorder.  As noted in her February 2010 letter, the Veteran's attorney does not represent the Veteran on these issues and, as noted above, they are addressed in a separate Board decision.

In October 2011 the Board remanded these issues for additional development.

In a November 2015 rating decision, the RO continued the 40 percent evaluation for residuals, old fracture, right ankle with osteoarthritis.

Notably, in February 2002, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the record.

In January 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in February 2002 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a February 2017 correspondence, the Veteran indicated that he did not wish to appear before another Board hearing and desired a decision based on the current record.

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of right ankle fracture have been assigned the maximum 40 percent rating for a disability of the ankle under the regular schedular criteria.

2.  The Veteran's service-connected right ankle disability has been manifested by moderate incomplete paralysis of the anterior tibial nerve.

3.  The Veteran's right ankle disability does not involve a level of impairment comparable to amputation with prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of right ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.27, 4.68, 4.71a, Diagnostic Codes 5003- 5270 (2016).

2.  The criteria for a separate 10 percent rating for incomplete paralysis of the anterior tibial nerve associated with service-connected residuals of right ankle fracture are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2016).

3.  The criteria for SMC for loss of use of the right foot are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an August 2007 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the report of April 1999, May 2001, June 2004 and June 2006 VA examinations.  Additionally, per the October 2011 Board remand instructions, the Veteran was afforded VA examinations in July 2014.  

In light of the above, the Board also finds that the RO substantially complied with the October 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Factual Background

The Veteran submitted a claim for an increased rating for his right ankle disability that was received by VA in March 1999.

The Veteran underwent a VA examination in April 1999 VA joints examination.  The Veteran reported that his right ankle was injured when a bomb loader, weighing 14,000 pounds, hit his ankle.  Although the right ankle was not fractured, he sustained a severe injury.  In 1986, he sustained a work-related crush injury to the same ankle when he was run over by a postal jeep.  He had since undergone several fusions of the ankle and had the hardware removed in 1990.  He wore a brace to stabilize the ankle ankylosis.  He complained of pain, weakness, stiffness, swelling, heat, redness, instability, locking or giving away, fatigability, and lack of endurance.  Medications included Codeine and Amitriptyline.  He reported periods of flare-ups precipitated by the weather and alleviated with heat.  Additional functional impairment was reported at 15 percent. 

On examination, there was limitation of motion, objective evidence of painful motion, no edema, no effusion, no instability, no weakness, no tenderness, no redness, no heat, no abnormal movement, and no guarding of movement.  The right ankle was fused at 90 degrees with essentially no motion.  The Veteran's gait was described as "terribly clumsy" with a cane and metal brace attached to the heel of the right shoe.  He related he was not pain-free but did not take much pain medication.  Range of motion of the left ankle was normal.  The final diagnosis was post-operative ankylosis of the right ankle with loss of function due to pain and degenerative changes. 

On VA examination in May 2001, the Veteran again complained of pain, weakness, stiffness, swelling, instability, giving away, fatigability, and a lack of endurance.  An additional impairment of 15 percent was noted.  Physical examination revealed marked evidence of painful motion, instability, weakness, tenderness, guarding of movement, and an awkward gait but no edema, effusion, redness, or heat.  The final diagnoses included fusion of the right ankle following fracture.

The Veteran underwent a VA examination in June 2004.  The Veteran reported that in addition to the fusion of his ankle joint, he also had "stabbing pain" in his foot and toes and was unable to flex his first three toes.  He noted that he had been informed that he had a nerve entrapment or scar by the orthopedic surgeons at the University of Alabama-Birmingham.  The examiner noted that the Veteran worked for the US Postal Service but was medically retired because of his right ankle.  The Veteran wore a right leg and foot brace.  On examination, total range of motion of the right ankle anterior posterior was 5 degrees as the ankle was well fused.  He was unable to flex his first, second and third toe of his right foot.  X-rays demonstrated degenerative joint disease with osteophytes and joint space narrowing more on the right.  The diagnosis was status post nonunion fracture of the right ankle in 1969 requiring fusion in 1990.  The Veteran had severe loss of function due to fusion, difficulty ambulating resulting in falls and injuries to both shoulders.  The surgery had also resulted in a nerve impingement with a motor neuropathy.

A November 2005 private treatment report conducted for the Department of Labor noted that while the Veteran was independent with activities of daily living, he wore a double metal upright brace with rockerbottom shoe.  The ankle hinge was locked and he also had an air cast underneath the brace.  He used a single point cane.  The diagnosis was a crush injury to his lower right extremity with apparent "tib fib and ankle fractures".  The Veteran also had a peripheral nerve injury likely involving the peroneal and tibial nerves.  There was minimal edema but positive trophic skin changes and vasomotor changes.  

The Veteran underwent a VA examination in June 2006.  The Veteran reported daily pain of his right ankle but he had been able to work for the Post Office and carry mail for 27 years.  In 1986, he fractured his fibula at work which required casting.  He continued to have ankle pain thereafter.  In 1987, he had a debridement procedure and in 1990 he underwent arthrodesis of the ankle joint.  Even after the arthrodesis, his ankle pain did not improve.  His fusion took rather well but he still had daily ankle pain to this day.  He reported that his walking was very limited due to a heart condition but he was able to walk.  He reported last working in October 1988 and he was taken off of his job for medical reasons.  There was no significant impairment of his daily activities.  On examination, the Veteran could get in and out of his chair with minimal difficulty but his gait was slow and antalgic and used a cane in his right hand and definitely leaned on the cane.  The ankle joint appeared to be fused at 90 degrees.  There was a long midline surgical scar and a short scar over the anteromedial aspect of the joint.  There was zero motion at the ankle joint and zero motion in the subtalar joint.  There was a very limited, minimal amount of joint in the tarsal metatarsal joint line but again this was just a "jog of motion".  The examiner was able to move the Veteran's toes and the Veteran was able to resist movement in the toes, so active function in those muscles was present.  Sensory function was good in all areas.  There was no increased limitation of motion due to weakness, fatigability or incoordination in the repetitive portion during this examination and repetitive use was not a factor in the Veteran's history.  The diagnosis was degenerative joint disease in the right ankle and probably of the subtalar joint as well.  He had a marked disability of the ankle.  The examiner noted that his ankle and his other service-connected disabilities rendered him unemployable for any physical type work but would not rule out sedentary work.  

Per the October 2011 Board remand instructions, the Veteran underwent a VA examination in July 2014.  The examiner noted that the Veteran had a remote fracture of the right ankle with subsequent fusion.  The examiner noted that the Veteran wore a lower leg steel brace for stabilization.  He had chronic right ankle pain.  The Veteran reported flare-ups of pain with cold or rainy weather.  Range of motion measurements were zero as there was no movement in the joint.  The Veteran had functional loss and/or functional impairment of the ankle.  He had less movement than normal, excess fatigability, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  There was no muscle movement in ankle plantar flexion or ankle dorsiflexion.  There was ankylosis of the right ankle in good weight-bearing position.  The Veteran did not have any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus) and the Veteran had not had a talectomy (astragalectomy).  The Veteran did not have total ankle replacement surgery.  In 1987 the Veteran underwent arthroscopy of the right ankle and in 1990 he had a fusion of the right ankle.  The examiner noted that the Veteran had minimal scars and the Veteran denied symptoms related to the scars.  The examiner noted that it was very difficult to see the scars.  The Veteran constantly used a cane and a brace.  The examiner opined that the Veteran's right ankle disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran's right ankle disability did not impact his ability to work.  The examiner noted that the Veteran was capable of sedentary labor.  The Veteran reported that he did not have a foot condition other than neuropathy.  The examiner also noted that the ankle joint appeared to be fused at 90 degrees.  There was a long anterior midline surgical scar and a short scar over the anteromedial aspect of the joint.  There was zero motion at the ankle joint and zero motion in the subtalar joint.  The examiner also noted that opinions regarding functional limitations during flare-ups were not feasible as this relied on subjective data.  As a result, the examiner would be resorting to mere speculation in rendering such opinions.

Per the October 2011 Board remand instructions, the Veteran underwent a VA nerves examination in July 2014.  It was noted that the Veteran had peripheral neuropathy of the right side.  The Veteran had moderate intermittent pain and severe numbness of the lower right extremity.  Muscle strength testing revealed no muscle movement (0/5) but the Veteran did not have muscle atrophy.  He had hypoactive reflexes of the right ankle.  The sensory examination of the foot and toes were normal.  He had trophic changes as he had lower extremity hair loss.  He had an antalgic gait as a result of right ankle fusion.  He had moderate incomplete paralysis of the anterior tibial (deep peroneal) nerve.  The examiner again opined that the Veteran's right ankle disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not have any scars related to his peripheral neuropathy of the right side and the Veteran's peripheral neuropathy did not impact his ability to work.

I.  Higher Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Veteran is currently assigned a 40 percent rating for a service-connected right ankle fracture under Diagnostic Codes 5003-5270.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016). Diagnostic Code 5010 pertains to degenerative arthritis; Diagnostic Code 5271 pertains to limitation of ankle motion; and Diagnostic Code 5270 pertains to ankylosis of the ankle.

Under Diagnostic Code 5270, a minimum 20 percent rating is assigned for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle where plantar flexion is fixed between 30 and 40 degrees, or dorsiflexion is fixed between 0 and 10 degrees.  A maximum 40 percent rating is warranted where plantar flexion is fixed at more than 40 degrees, or where dorsiflexion is fixed at more than 10 degrees with abduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected residuals of a right ankle fracture disability.

As noted above, the Veteran is currently in receipt of the maximum 40 percent rating for ankylosis of the right ankle.  Loss of use of the foot is not shown on multiple VA examinations.  Thus, a basis for a higher rating is not shown.

In DeLuca, supra, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, as the Veteran is receiving the maximum schedular rating allowable under the applicable diagnostic code, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See Johnston v. Brown, 10 Vet. App. at 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The Board notes that the Veteran is not entitled to an increased disability rating under Diagnostic Code 5056 because he has not had right ankle replacement.   Additionally, as addressed below, at no point has any, private or VA physician found the functioning of the Veteran's right ankle to be so diminished that amputation and use of prosthesis would equally serve him.  

Moreover, a disability rating in excess of 40 percent is not feasible, because under the provisions of 38 C.F.R. § 4.6, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Thus any further consideration under other Rating Schedule diagnostic codes for evaluation of the service-connected right ankle disability is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2016).  Accordingly, the 40 percent rating assigned to the right ankle disability is the maximum schedular rating allowable in this matter.

Because the Veteran is already receiving the maximum allowable rating under Diagnostic Code 5270, and because there are no other relevant diagnostic codes which would not result in pyramiding, the evaluation in excess of 40 percent for the Veteran's right ankle disability is not warranted.  

The Board also notes that the Veteran has residual scarring from his ankle fusion surgery.  However, the Veteran's scars do not cover at least 39 square centimeters; are not unstable, deep, or painful; and do not limit function which would warrant a compensable evaluation.  Thus, a separate compensable rating of the scars is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for residuals of a right ankle fracture disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

However, while a rating in excess of 40 percent is not warranted for residuals of a right ankle fracture, the Board finds that a separate 10 percent rating is warranted for incomplete paralysis of the anterior tibial nerve associated with service-connected residuals of right ankle fracture.  As noted above, the June 2004 VA examiner indicated that the Veteran's right ankle surgery resulted in a nerve impingement with a motor neuropathy.  Accordingly, a separate rating is warranted for neurological symptoms associated with the Veteran's service-connected right ankle disability.

Under Diagnostic Code 8523, a 10 percent disability evaluation is warranted for moderate incomplete paralysis of the deep peroneal nerve.  A 20 percent disability evaluation requires severe incomplete paralysis.  A 30 percent disability rating requires complete paralysis, with dorsal flexion of the foot lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8523. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note.

In this instance, the July 2014 VA nerves examiner specifically indicated that had moderate incomplete paralysis of the anterior tibial (deep peroneal) nerve which corresponds to a 10 percent rating under Diagnostic Code 8523. 

Accordingly, as these finding correspond to moderate incomplete paralysis of the anterior tibial nerve, which warrants a 10 percent evaluation, a separate 10 percent rating is warranted for the Veteran's neurological symptoms related to his service-connected residuals of a right ankle fracture.


II. Loss of Use of Right Foot

SMC under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a) (2) (i).

The regulations further provide that the determination as to whether loss of use of the foot exists will be made on the basis of the actual remaining function, such as whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to SMC for loss of use of the right foot.  

The Board notes that the Veteran has significant symptoms related to his service-connected right ankle disability as he has functional loss and/or functional impairment of the ankle.  Notably, he has less movement than normal, excess fatigability, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran also has localized tenderness or pain on palpation of the joints/soft tissue of the right ankle, no muscle movement in ankle plantar flexion or ankle dorsiflexion and ankylosis of the right ankle in good weight-bearing position.  

However, the evidence does not show that no effective function remains in the right foot other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Notably, the July 2014 examiner specifically found that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The Board again acknowledges that there is evidence demonstrating decreased effective functioning of the right foot due to his service-connected right ankle disability as the Veteran constantly used a cane and an ankle brace.  While this evidence certainly shows decreased effective functioning, it does not represent that there is no effective remaining function, as would be necessary to grant entitlement to SMC based on the loss of use of the right foot.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board has considered the Veteran's assertion that he is unable to use his right foot.  As a lay person, the Veteran is competent to report symptoms capable of lay observation and the Board finds the Veteran's statements to be generally credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the evidence does not show that the Veteran had loss of use of his right foot resulting in no function remaining other than that which would be equally well served by an amputation stump at the site of the election below the knee with use of a suitable prosthetic appliance.  The Veteran is able to walk with a cane and an ankle brace.  Accordingly, the Board finds that the Veteran does not meet the criteria for a finding of the loss of use of the right foot due to his service-connected disability.


ORDER

Entitlement to a rating in excess of 40 percent for residuals of a right ankle fracture is denied. 

Entitlement to a separate 10 percent disability rating for moderate incomplete paralysis of the anterior tibial nerve is granted.

Entitlement to special monthly compensation (SMC) based on loss of use of the right foot is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU.

In an accompanying Board remand, the Board has remanded the claim of entitlement to service connection for an acquired psychiatric disability for additional development.

The Board notes that if service connection is granted for the acquired psychiatric disability, this would have an impact on the claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  

Accordingly, adjudication of the claim for entitlement to a TDIU must be deferred pending completion of adjudication for the service connection claim for an acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:


After adjudication of the service connection claim for an acquired psychiatric disability, the RO must readjudicate the issue of entitlement to TDIU.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


